DETAILED ACTION
This Office Action is responsive to application number 16/718,378 ONE-PIECE SHOWER BASE, filed on 12/18/19. Claims 1-17 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 10,130,220) in view of DeJesus et al. (US Pub. 2016/0177561).
Regarding claim 1 Roberts shows a one-piece shower base (40), comprising: a pitched bottom surface (46; Fig. 7a); a plurality of vertical flanges (56) extending upward from a plurality of outer edges (at 56) of the one-piece shower base (Fig. 7a); a drain (52) integrated within the one-piece shower base (Fig. 7a), wherein the pitched bottom surface is pitched downward in at least one direction toward the drain (Fig. 7a); and a pitched foam support base (44) having an upper surface (at 46) and a lower surface (at 48)), wherein the upper surface of the pitched foam support base is adhered (via 48) to an underside of the pitched bottom surface, wherein the pitched foam support base fills in a hollow space below the underside of the pitched bottom surface created by the pitch of the pitched bottom surface (Fig. 7a).  Roberts shows the pitched foam surface is adhered to the bottom surface (48; thermally) but fails to show a lower surface of the pitched support base is adhered to a subfloor.  However, DeJesus suggests adhering the shower base to the subfloor via (¶ [0007]).  Therefore because Roberts suggests bonding the foam to the lower surface (48) and DeJesus suggests adhering the base to the subfloor with mortar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roberts to include having a lower surface of the base adhered to a subfloor as suggested by DeJesus. 
Claims 2, 3, 7-10, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 10,130,220) in view of DeJesus et al. (US Pub. 2016/0177561) in view of Torres (US Pub. 2009/0064630).
Regarding claim 2 Roberts shows the one-piece shower base of claim 1, further comprising: a horizontally extending backerboard stopper (54) extending inward from at least one of the vertical flanges (56); a vertical extension portion extending downward from an edge of the horizontally extending backerboard stopper (from 54 to 42); but fail to specifically show a horizontally extending wall finish stopper extending inward from an edge of the vertical extension portion, wherein the backerboard stopper is configured to receive a backerboard  installed vertically onto a framing, wherein the wall finish stopper is configured to receive a wall finish installed vertically onto the backerboard.  However, Torres shows a horizontally extending wall finish stopper (at 62, 63) extending inward from an edge of the vertical extension portion, wherein the backerboard stopper is configured to receive a backerboard (54) installed vertically onto a framing (50)-s, wherein the wall finish stopper is configured to receive a wall finish installed vertically onto the backerboard (Figs. 7 & 8).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roberts to include a wall finish stopper for the purpose of providing a seem less aesthetic as shown by Torres. 
Regarding claim 3 Roberts shows the one-piece shower base of claim 2, but fails to show wherein the wall finish comprises a plurality of tiles or stone.  However, tiles are very conventional for shower wall finish and Torres shows tiles (56) for a wall finish. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roberts to include tiles as a wall finish for the purpose of using a conventional wall finish as shown by Roberts. 
Regarding claims 7 and 20 Roberts shows the one-piece shower base of claim 1, but fails to show wherein the pitched foam support base fills in an entirety of the hollow space below the underside of the pitched bottom surface created by the pitch of the pitched bottom surface.  However, Roberts in another embodiment show that an entirety of the hollow space below the underside of the pitched bottom surface (14) is filled with a foam support (18; Fig. 4). Further Roberts details that the cutout for piping (53) as shown in Fig. 6 ‘can’ be added (note, col. 3, line 45-48) which indicates that there is at least optionally an embodiment in which the foam core would fill the hollow space in an entirety.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roberts to include filling the entirety of the hollow space with foam for the purpose of the entire shower pan having appropriate support as shown by Roberts.  
Regarding claim 8 Roberts shows the one-piece shower base of claim 1, wherein the lower surface (at 48) of the pitched foam support base is substantially flat.
Regarding claim 9 Roberts shows the one-piece shower base of claim 1, wherein the drain is a linear drain (linear up and down).
Regarding claim 10 Roberts shows the one-piece shower base of claim 1, wherein the drain is a center drain (Fig. 5).
Regarding claim 15 Roberts shows a method of installing a one-piece shower base, comprising: placing the one-piece shower base on a subfloor in an opening (12: note col. 1, lines 34-35)); adhering a pitched foam support base attached to an underside of a pitched bottom surface of the one-piece shower base onto the subfloor in the opening (via 48); but Roberts fails to show the method of attaching a vertical flange of the one-piece shower base to a framing, wherein the vertical flange extends upward from an outer edge of the one-piece shower base; mounting a backerboard vertically on the framing and on the vertical flange, wherein a bottom end of the backerboard contacts and rests against a backerboard stopper of the one-piece shower base upon the backerboard being mounted on the vertical flange, and the backerboard stopper horizontally extends inward from an edge of the vertical flange; and adhering a wall finish vertically to the backerboard, wherein a bottom end of the wall finish contacts and rests against a wall finish stopper of the one-piece shower base upon the wall finish being adhered to the backerboard, and the wall finish stopper horizontally extends inward from an edge of a vertical extension portion extending downward from an edge of the backerboard stopper and connecting the backerboard stopper to the wall finish stopper.  However, Torres show the method of the method of attaching a vertical flange (14) of the one-piece shower base to a framing (50), wherein the vertical flange extends upward from an outer edge (at 33) of the one-piece shower base; mounting a backerboard (53) vertically on the framing and on the vertical flange, wherein a bottom end of the backerboard contacts and rests against a backerboard stopper (33) of the one-piece shower base upon the backerboard being mounted on the vertical flange, and the backerboard stopper (33) horizontally extends inward from an edge of the vertical flange (Figs. 7 & 8); and adhering a wall finish (56) vertically to the backerboard (Figs. 7 & 8), wherein a bottom end of the wall finish (62) contacts and rests against a wall finish stopper (at 62) of the one-piece shower base upon the wall finish being adhered to the backerboard, and the wall finish stopper (at 62) horizontally extends inward from an edge of a vertical extension portion extending downward from an edge of the backerboard stopper and connecting the backerboard stopper to the wall finish stopper (Figs. 7 & 8; ¶ [0034-0037]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roberts to include the method steps of installation of the one-piece shower base as details by Torres for the purpose of providing a well-sealed and aesthetic shower wall and shower base connection as shown by Torres. 
Regarding claim 19 Roberts shows method of claim 15, but fail to show wherein the pitched foam support base is adhered directly to the subfloor without creating a mortar bed between the pitched foam support base and the subfloor (via 48). 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 10,130,220) in view of DeJesus et al. (US Pub. 2016/0177561) in view of Torres (US Pub. 2009/0064630) in view of Roy (US Pub. 2017/0326615).
Regarding claim 11 Roberts shows the one-piece shower base of claim 1, but fails to show wherein the one-piece shower base comprises stainless steel.  However, Roy shows a one piece shower base made of stainless steel (¶ [0082]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roberts to include using stainless steel as it is corrosion –resistant material as shown by Roy.
Allowable Subject Matter
Claims 4-6, 12-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 15-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-15 of prior U.S. Patent No. 11,241,121. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,241,121. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cook (US Pub 2014/0033425) shows the general state of the art of a one-piece shower base with an integral drain. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        10/6/2022